Opinión disidente del
Juez Asociado Señor Negrón García
a la cual se une el Juez Asociado Señor Torres Rigual.
Disentimos. La seriedad y gravedad de las actuaciones de los querellados Carlos Ramos Pantojas y Pedro Ferrer Colón ameritan una sanción disciplinaria de suspensión del ejercicio de la profesión que aunque limitada, guarde pro-porción con el comportamiento y conducta antiética obser-vada.
A tal efecto, la propia ponencia reconoce que ellos “no fueron todo lo sinceros y honestos con el juez que les impone su condición de abogados. Jugar al esconder con la justicia, que es jugar al esconder con la verdad, es práctica delezna-ble como así lo han confesado estos querellados, princi-piantes en la práctica de lo criminal, a la que debe darse mejor nombre con el ejemplo de sus ejercitantes”.
Ante estas circunstancias, nos es difícil coincidir que esa conducta fuera producto de la inexperiencia. Una práctica de cinco (5) años no la excusa. El compromiso con la verdad no puede estar fundado en ese criterio cuantitativo.
“Para mí, el concepto del jurista no se reduce a lo profe-sional; merecer ese nombre supone comprometerse en su vida y existencia; ‘su oficio es la búsqueda de la verdad y su finalidad la realización de la Justicia.’ Creo, todavía, que tiene el deber en conciencia de procurar discriminar lo justo de lo injusto, intentar en lo posible la redacción, interpre-tación y aplicación más justa de las reglas organizadoras de *414la sociedad. No ignoro que dicha concepción del Derecho será para muchos dechado de lo utópico, extraña a las reali-dades de la sociedad de consumo, etc., etc. Para mí, sin embargo, sigue siendo la piedra fundamental, que arran-cada o desconocida deja sin base o hace se derrumbe el edifi-cio jurídico; que hasta el nombre de Derecho le resulte inapropiado entonces.” F. De Castro y Bravo, Sobre el Plura-lismo del Profesor De Castro, comentario a un comentario, 26 An. Der. Civ. 1025 (1973).